Citation Nr: 1035851	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
interverteral disc syndrome prior to November 12, 2009. 

2.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome from November 12, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1995.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in July 2007 
and February 2009, when it was remanded for additional 
development.  The requested development has been completed, and 
the appeal has been returned to the Board for further review.  

Subsequent to the February 2009 remand, the RO increased the 
evaluation for the Veteran's intervertebral disc syndrome from 20 
percent to 40 percent, effective from November 12, 2009.  A 
Veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, as the Veteran has not 
expressed satisfaction with this action, his claim remains on 
appeal.  However, for the sake of convenience, the Board will 
treat the matter as two separate issues, as characterized on the 
first page of this decision.  

It is noted that a separate 20 percent rating has been assigned 
for radiculopathy of the left lower extremity.  That disorder is 
not otherwise herein at issue and symptoms of radiculopathy will 
not be otherwise considered herein except as may be noted below.


FINDINGS OF FACT

1.  For the period prior to November 12, 2009, the Veteran's 
intervertebral disc syndrome was not productive of more than 
moderate symptomatology; there is no evidence of incapacitating 
episodes; and forward flexion of the thoracolumbar spine was not 
restricted to 30 degrees or less even with consideration of pain, 
weakness, fatigue, or incoordination. 

2.  For the period beginning November 12, 2009, there is no 
evidence of incapacitating episodes; and the Veteran does not 
have either favorable or unfavorable ankylosis of the 
thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
interverteral disc syndrome prior to November 12, 2009 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5243 (2009).  

2.  The criteria for an evaluation in excess of 40 percent for 
intervertebral disc syndrome from November 12, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  

The Veteran was provided with VCAA notification letters in July 
2002 and September 2007.  He was most recently provided with VCAA 
notification in a March 2009 letter, which was mailed at the 
request of the Board in the February 2009 remand.  This 
information contained all the notification required by Pelegrini 
and Dingess.  As the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim in January 2010 after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
Board concludes that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  The Veteran withdrew a request for a hearing.  As 
there is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the evaluation assigned to his 
intervertebral disc syndrome has been and continues to be 
inadequate.  He notes that this disability has been productive of 
restricted motion and pain, which sometimes requires that he use 
a rolling walker for ambulation.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the Veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's disability is evaluated under the rating code for 
intervertebral disc syndrome.  This rating code has been changed 
during the Veteran's appeal.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new provision.  
See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2009).  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the Veteran's claim, a 20 
percent rating is assigned for intervertebral disc syndrome which 
is moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and a 
60 percent evaluation is assigned for intervertebral disc disease 
which is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Effective on September 23, 2002, the provisions of DC 5293 were 
changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  Under 
that new version, intervertebral disc syndrome (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months under DC 5293, or 
by combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, a 60 percent evaluation is warranted; with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became effective 
on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation requires forward flexion of the cervical 
spine to 15 degrees or less; or favorable ankylosis of the entire 
cervical spine.  Unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine is rated as 40 percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis of 
the entire spine is evaluated as 100 percent disabling.

The Board notes that, under the old criteria, degenerative disc 
disease could also be evaluated under DC 5292.  DC 5292 assigned 
ratings based on limitation of motion in the lumbar spine.  Under 
that Diagnostic Code, a 10 percent evaluation was warranted for 
slight limitation of motion, a 20 percent evaluation was 
warranted for moderate limitation of motion, and a 40 percent 
evaluation was warranted for severe limitation of motion.  

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for a herniated disc at L4 to 
L5 was established in a September 1995 rating decision.  A zero 
percent evaluation was assigned for this disability, effective 
from July 1, 1995.  A July 1996 rating decision increased the 
evaluation to 10 percent, also effective from July 1, 1995.  This 
evaluation was increased to 20 percent in a November 1997 rating 
decision, effective from August 20, 1997.  The Veteran's current 
claim was received in May 2002.  

VA orthopedic clinic records from May 2001 show that the Veteran 
was seen for complaints of pain in the low back and hips.  He had 
undergone a magnetic resonance imaging (MRI) study which showed 
no disc bulge, but there was mild degenerative arthritis at the 
L5 to S1 and L4 to L5 levels.  An electromyograph (EMG) study in 
1996 of the left leg had been normal.  Currently, the Veteran had 
forward flexion to beyond 100 degrees, and extension to beyond 30 
degrees.  He was able to heel and toe walk and squat and rise 
without difficulty.  His manual motor testing of his major 
musculature and bilateral lower extremities was 5/5.  There were 
no focal paresthesias and his deep tendon reflexes were symmetric 
and active bilaterally.  His straight leg testing was negative in 
the seated and supine position.  The assessment included mild 
degenerative arthritis found on MRI of his lumbar spine in the 
lower regions, but no focal radicular signs or symptoms. 

Other VA treatment records from 2001 show that the Veteran was 
seen for complaints of pain.  These complaints were mainly 
concerned with the left hip, but examinations of the back were 
conducted.  November 2001 records show that the Veteran could 
flex until he touched his shins and extend his back with a good 
range of motion.  He had mild diffuse low back tenderness to 
palpation.  Straight leg raise was negative and all muscle groups 
were 5/5.  The Veteran did report decreased sensation over the 
lateral aspect of the lower leg and foot.  

The Veteran continued to be seen for various complaints of pain 
in 2002.  February 2002 records state that the lumbar curve was 
relaxed and motion was virtually complete.  He complained of loss 
of normal sensation in the anterolateral aspect of the left calf 
and dorsum of the left foot, but he had good muscle strength of 
the lower extremities.  August 2002 records indicate right low 
back pain.  They show decreased lumbar lordosis and negative 
straight leg raising bilaterally.  An MRI revealed foraminal as 
well as canal stenosis at L4 to L5 and L5 to S1 with impingement 
of the nerve roots.  

In May 2003, the Veteran was referred from the primary care 
clinic to the pain management clinic with complaints of lumbar 
spinal stenosis and foraminal stenosis.  The Veteran said that 
the main location of the worse pain was in his lower back, but 
that he also had pain in his knees, left hip, left calf, 
bilateral shoulders, left foot, neck, right hip, and genital 
area.  Other symptoms included weakness, numbness, and fatigue.  
The Veteran said that nothing improved his pain, and physical 
activity made it worse.  An April 2002 MRI showed degenerative 
disc disease at L4 to L5 and L5 to S1.  There was mild 
degenerative central canal stenosis at the L4 to L5 level due to 
annular bulging.  There was compression on the thecal sac at L5 
to S1.  Mild stenosis was also at both of the L5 to S1 
intervertebral nerve root canals.  On examination, the spine had 
normal curvature with positive tenderness in the lumbosacral and 
cervical spine with normal flexion and extension.  There was 
positive facet-related tenderness of the lumbar spine and 
positive straight leg raising test on the left.  The assessment 
included lumbar radiculitis and myofascial pain.  

Subsequent records show that the Veteran was treated with lumbar 
epidural steroid injections in August 2003, with some initial 
improvement.  However, treatment records dated into 2004 show 
continued low back pain with radiculitis.  

The Veteran was afforded a VA examination of his spine in May 
2004.  The claims folder was reviewed.  The Veteran was using a 
rolling walker.  He said the biggest problem with his back was 
with bending, squatting, and kneeling.  He had night awakenings 
with pain going down his left leg.  The Veteran also reported 
significant pain when rising from a chair.  In the past, 
injections had given him two or three months of relief.  He did 
not use a brace.  The previous findings of stenosis were 
reviewed.  The Veteran could walk less than 100 feet and could 
only stand for five minutes before having to sit.  On 
examination, there was a positive Gower's sign when rising from a 
chair.  There was 45 degrees of flexion with pain, 20 degrees of 
extension with significant pain, and 30 degrees of lateral side 
bending to the right and left.  The assessment was low back pain 
with evidence of neural compromise at the L4 to L5 and L5 to S1 
levels.  It was at least as likely as not that the pain as well 
as the weakness and muscle loss contributed to an approximately 
50 percent decrease in the range of motion of the lumbar spine.  

A May 2004 X-ray study revealed mild degenerative joint disease 
at L4 to L5 and the L5 to S1 levels, not significantly different 
than on a February 2002 film.  There were no other abnormalities 
of the lumbar spine.  

The Veteran also underwent a VA examination for neurological 
disorders in May 2004.  A history of a herniated disc in service 
was noted, as well as the MRI findings of bilateral foraminal 
stenosis due to degenerative disc disease and EMG findings 
consistent with a left S1 radiculopathy.  On examination, 
straight leg raising produced significant pain and spasm in the 
muscles of his low back on the left side.  Primary sensations 
demonstrated an S1 and L5 dermatome abnormality in the left leg.  
There was also a diminished left ankle jerk when compared to the 
right.  The knee jerks were symmetrical.  The examiner stated 
that these findings were all related to the service connected 
intervertebral disc syndrome.  

June 2004 records from the pain management clinic noted that a 
March 2004 EMG had been abnormal.  His gait was mildly antalgic, 
and he used a rolling walker.  The doctors said that they had 
nothing more to offer the Veteran. 

June 2005 VA treatment records show that the Veteran continued to 
use his rolling walker due to his back.  

VA treatment records from 2007 show complaints of pain in the 
lower back and right hip for more than a year, and indicate that 
the pain was becoming worse during this period.  

The Veteran underwent an additional VA examination of the back in 
November 2009.  He reported that his condition had progressed 
severely, causing him to fall due to weakness in the lower 
extremities.  He further reported a constant severe 8 on a scale 
of 10 pain that radiated into both legs, affecting his ability to 
walk less than 10 yards before flare-ups occurred.  He did not 
report any prescribed bed rest due to incapacitating episodes.  
He was no longer employed.  The Veteran reported flare up pain 
every day that was a 10 on a scale of 10, which would last all 
day.  He used a Canadian crutch to walk, and had previously used 
a wheeled walker with poor response.  

On examination, the Veteran had flexion with pain at 30 degrees, 
extension to zero degrees neutral with pain, lateral flexion to 
the right and left to 30 degrees with pain, and rotation right 
resulted in no acute distress but to the left there was pain at 
12 degrees.  The report states that the range of motion of the 
lumbar spine was not additionally limited following repetitive 
use.  The Veteran had positive moderate paravertebral muscular 
spasms, grade 2 with tenderness.  Straight leg raises were 
positive at 10 degrees bilaterally with neurological complaints.  
Sensory was diminished in the L4 to L5 dermatome.  The diagnosis 
was lumbar degenerative disc disease with evidence of left lumbar 
radiculopathy with decreased motor function.  

As previously noted, the rating code that governs the evaluation 
of the Veteran's intervertebral disc syndrome changed during the 
course of this appeal.  Based on the current version of the 
rating code that became effective on September 26, 2003, which 
provides that associated objective neurologic abnormalities are 
to be evaluated separately under an appropriate diagnostic code, 
the RO established a separate 20 percent evaluation for S1 lumbar 
radiculopathy of the left leg under 38 C.F.R. §§ 4.14, 4.124a, 
Code 8520.  The effective date of this evaluation is also 
September 26, 2003.  

Therefore, although the Board is obligated to consider all 
versions of the rating criteria in effect during this period, the 
Board will not consider the rating code for intervertebral disc 
syndrome that was in effect at the time of the Veteran's claim 
for the period beyond September 26, 2003.  This is because that 
rating code includes consideration for neurological findings 
appropriate to the site of the diseased disc, and to consider 
evaluation of the Veteran's intervertebral disc syndrome while he 
is already receiving compensation for the lumbar radiculopathy 
would result in compensating him for the same symptoms twice, or 
pyramiding.  This is prohibited by regulation.  See 38 C.F.R. 
§§ 4.14, 4.124a, Code 8520 (2009); 38 C.F.R. § 4.71a, Code 5293 
(2002). 

However, the Board notes that this would not result in any harm 
to the Veteran, as an increase to a 40 percent evaluation under 
the old rating code would equate to the current evaluation of the 
two separate 20 percent ratings for intervertebral disc syndrome 
and radiculopathy that is assigned for this period beginning 
September 23, 2003.  See 38 C.F.R. § 4.25.  Moreover, the Board 
will consider entitlement to a higher rating under the original 
rating code for the period prior to September 16, 2003.  Finally, 
the Board notes that the Veteran is in already in receipt of 
either a total rating based on individual unemployability or a 
combined 100 percent evaluation for the entire period on appeal.  
Therefore, the Board will proceed with the evaluation of the 
Veteran's disability.  

Evaluation in excess of 20 percent prior to November 12, 2009

In view of the above, the Board will consider whether or not the 
20 percent evaluation that was in effect prior to November 12, 
2009 was appropriate by further dividing this period into two 
sections.  The period before September 26, 2003 will consider all 
versions of the rating codes, keeping in mind that the version 
that came into effect in September 2002 may not be applied prior 
to that date.  Then, for the reasons outlined above, the Board 
will consider whether or not the 20 percent evaluation was 
appropriate after September 26, 2003 under the current rating 
code. 

The evidence does not support entitlement to an increased 
evaluation for the Veteran's intervertebral disc syndrome prior 
to September 26, 2003 under the rating code in effect at the time 
the Veteran submitted his claim.  

Under the old rating code, symptoms that were severely disabling 
with recurring attacks but with intermittent relief were 
evaluated as 40 percent disabling.  Moderate intervertebral disc 
syndrome with recurring attacks warranted the 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (2002).  However, the 
Veteran did not have any radicular symptoms as late as May 2001.  
He had negative straight leg raising through 2002.  Radiculitis 
was not shown until May 2003, and he showed improvement with an 
injection in August 2003.  These symptoms cannot be characterized 
as severely disabling under the original rating code, but are 
better characterized as moderate.

The version of the rating code that came into effect on September 
23, 2002 also fails to support an evaluation greater than 20 
percent.  There is no evidence of any incapacitating episodes 
during this period.  In the alternative, the Veteran was to be 
evaluated by combining separate ratings for his chronic 
orthopedic and neurological manifestations under 38 C.F.R. 
§ 4.25.  However, the May 2003 pain clinic examination found that 
the Veteran had a full range of motion of the lumbar spine, which 
means that a zero percent evaluation would be assigned for the 
Veteran's orthopedic manifestations.  See 38 C.F.R. § 4.71a, Code 
5292 (2002).  The neurological manifestations of moderate 
paralysis of the sciatic nerve as manifested by weakness, 
numbness and pain of the left calf and foot would result in a 20 
percent evaluation which, when combined with the zero percent for 
orthopedic manifestations would equate to the 20 percent rating 
already in effect for that period.  38 C.F.R. §§ 4.25, 4.124a, 
Code 8520.  

For the period beginning on September 23, 2003, the Board finds 
that the current rating code does not support entitlement to an 
evaluation in excess of 20 percent.  The pertinent record shows 
that the Veteran was frequently seen at the VA pain clinic for 
pain that affected many joints, including his low back.  However, 
at no time is there evidence of an incapacitating episode as 
defined by Note 1 of Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, which precludes a 
higher rating under that formula.  

As for a rating under the General Formula for Disease and 
Injuries of the Spine, a 40 percent evaluation requires forward 
flexion of the lumbar spine restricted to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  However, 
the May 2003 records show normal flexion and extension even with 
consideration of pain and weakness.  He retained 45 degrees of 
flexion in May 2004, which the examiner opined included 
limitation due to pain and weakness.  The records do not include 
any additional range of motion measurements during this period.  
The Board concludes that entitlement to an evaluation of greater 
than 20 percent prior to November 12, 2009 is not warranted.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

Evaluation in excess of 40 percent from November 12, 2009

The evidence does not support entitlement to an evaluation of 
more than 40 percent from November 12, 2009.  The Veteran was 
provided a VA examination of his spine on that date.  The 
examination report states that the Veteran did not report any 
prescribed bed rest due to incapacitating episodes.  This 
precludes an increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As for a higher rating under the General Formula for Disease and 
Injuries of the Spine, either favorable or unfavorable ankylosis 
is needed for a rating greater than 40 percent.  The November 
2009 examination states that the Veteran retains 30 degrees of 
flexion, even after consideration for additional limitation due 
to pain, weakness, fatigue, and incoordination following 
repetitive use.  There is no evidence of ankylosis.  Therefore, 
an increased rating is not warranted.  38 C.F.R. §§ 4.40, 4.59, 
4.71a, Code 5243.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The Board notes that the Veteran is not 
employed, and is already evaluated as totally disabled for his 
service connected disabilities by VA.  In regards to his back 
disability, the Veteran has not displayed any symptoms that are 
not contemplated by the rating criteria.  There is no objective 
evidence that the Veteran's back disability presents such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
interverteral disc syndrome prior to November 12, 2009 is denied. 

Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome from November 12, 2009 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


